Citation Nr: 0622925	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  02-06 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for ankylosing 
spondylitis, currently rated 
20-percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran retired in September 1996 after more than 20 
years' active duty.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which increased the rating for the veteran's 
ankylosing spondylitis from 10 to 20 percent.  He wants an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The Board remanded this case to the RO in April 2004 via the 
Appeals Management Center (AMC) for further development and 
consideration.  Regrettably, though, the AMC did not complete 
the remand directives to properly evaluate the severity of 
the disability at issue.  So the Board again must remand 
this case.  VA will notify the veteran if further action is 
required on his part.


REMAND

Pursuant to the Board's prior April 2004 remand, the veteran 
underwent a VA orthopedic examination.  Review of the report 
of that examination reveals that the examiner recorded 
forward flexion of the lumbar spine to 80 degrees, 
extension to 10 degrees, and lateral flexion to 10 degrees in 
each direction.  He did not, however, record range of motion 
values for lumbar rotation, which also are among the criteria 
for rating diseases and injuries of the spine.  
More importantly, though, despite the fact that the range of 
motion data that were reported reflect mild or, at most, 
moderate limitation of motion (see 38 C.F.R. § 4.71a, Plate 
V), the examiner stated the veteran "currently has 
very limited motion."  In addition, although the remand 
indicated that any additional functional impairment during 
flare-ups or when the lumbosacral spine is used repeatedly 
over a period of time should, if feasible, be portrayed in 
terms of additional range of motion loss, the examiner's 
report stated only that pain and stiffness during flare-ups 
of the veteran's ankylosing spondylitis caused "significant 
functional limitations."  The examiner did not quantify or 
even estimate the extent of this additional impairment - 
including, for instance, the resulting affect it has on the 
veteran's range of motion.  These defects and seeming 
inconsistencies must be clarified to enable the Board to 
evaluate the service-connected disability properly.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, although the April 2004 remand did not mention it, 
the record clearly shows the veteran experiences intermittent 
iritis or anterior uveitis that is apparently a manifestation 
of the ankylosing spondylitis.  But the record does not 
reflect the RO has determined whether that disorder should be 
considered in rating the ankylosing spondylitis.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case, regrettably, must again be REMANDED 
for the following actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, request up-to-date copies of 
the records of any evaluation or 
treatment, VA or private, he has received 
for manifestations of his ankylosing 
spondylitis.  Associate all records 
received with the claims file.  

2.  Schedule the veteran for examinations 
by a rheumatologist and an 
ophthalmologist.  The claims file must be 
reviewed by each examiner in conjunction 
with the examination.  Each examiner's 
report should set forth in detail all 
current complaints and pertinent clinical 
findings that constitute manifestations 
of the service-connected ankylosing 
spondylitis.  

The rheumatologist's report should 
describe in detail the extent of any 
functional loss due to the veteran's 
ankylosing spondylitis.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, premature/excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report include a 
description of the above factors that 
pertain to functional loss due to the 
ankylosing spondylitis that develops on 
use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  

The ophthalmologist's report should 
indicate whether iritis or anterior 
uveitis is currently present or is 
subject to intermittent flare-ups.  If 
so, the report should state whether it is 
at least as likely as not (50 percent 
probability or greater) the iritis or 
uveitis is related to or a manifestation 
of the veteran's ankylosing spondylitis.  
The examiner should indicate, to the 
extent possible, the severity of any 
current manifestations of iritis or 
anterior uveitis and, if the disorder is 
subject to flare-ups, the severity of any 
manifestations that would be present 
during such flare-ups, and the resulting 
functional loss.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  Review the reports of the 
examinations to ensure they contain 
sufficient information to respond to the 
questions asked.  Any needed corrective 
action must be taken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then readjudicate the veteran's claim 
for a higher rating for his ankylosing 
spondylitis in light of the additional 
evidence obtained, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also 
consider whether a separate rating for 
iritis or anterior uveitis, as a 
manifestation of ankylosing spondylitis, 
is warranted.  If a higher rating is not 
granted to his satisfaction, send the 
veteran and his representative a 
supplemental statement of the case 
concerning all evidence added to the 
record since the November 2005 
supplemental statement of the case, 
including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and give them an 
opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


